IN THE SUPREME COURT OF PENNSYLVANIA
                                  WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 41 WM 2017
                                            :
                       Respondent           :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JAMES PERRY,                                :
                                            :
                       Petitioner           :


                                       ORDER



PER CURIAM

       AND NOW, this 5th day of July, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.        See

Pa.R.Crim.P. 122(B). Counsel is DIRECTED to file a Petition for Allowance of Appeal

within fifteen days.